DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s), teaching a sheet contact plate pivotable on an axis between a retracted position and a protruding position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kakigi (JP H0597320) in view of Hirata (US 9,975,714) and further in view of Noh (US 2005/0231743).
With regard to claims 1 and 15, Kakigi discloses an image forming apparatus [Fig. 1-2] comprising:
a discharge tray (T.sub.1) configured to receive and hold a discharged sheet (3) [papers; Fig. 2] having an image formed thereon;

an arm [connected to solenoid (7); Fig. 2] including a third end portion (connected to plates (6)] and a fourth end portion [connected to solenoid (7)] in a direction in which the arm extends, the third end portion being supported by the second end portion of the sheet contact plate [Fig. 2] such that the arm is pivotable [See Fig. 2 and 3] on a second axis located at the third end portion [Fig. 2].
Kakigi does not disclose a slider disposed at the discharge tray, the slider being slidable along the sheet discharge direction, the slider supporting the fourth end portion of the arm such that the arm is pivotable on a third axis located at the fourth end portion; and a spring urging the slider away from the first axis along the sheet discharge direction.
However, Hirata teaches a slider (54) disposed at a discharge tray (53), the slider being slidable along the sheet discharge direction [Fig. 4], the slider supporting a fourth end portion of an arm (55y) such that the arm is pivotable on a third axis (55x1) located at the fourth end portion [Fig. 4]; and
Noh teaches a spring (112) [Fig. 2a and 2b] urging a slider (110) away from a first axis along a sheet discharge direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Hirata and Noh with the image forming apparatus of Kakigi to support the plate of Kakigi in a protruding position and a retracted position and to support the plate elastically.
With regard to claim 2, Kakigi’s modified image forming apparatus discloses all the limitations of

With regard to claim 9, Kakigi’s modified image forming apparatus discloses all the limitations of claim 1, and Hirata also discloses wherein the discharge tray further includes a rib [side of receiving tray
(12); Fig. 1] on one side of the sheet contact plate in a first axis direction in which the first axis extends, wherein the rib extends in the sheet discharge direction and protrudes such that an upper end of the rib is located higher than the sheet contact plate located at the retracted position.
With regard to claim 11, Kakigi’s modified image forming apparatus discloses all the limitations of claim 1, and Kakigi also discloses wherein the sheet contact plate further includes a stiffening rib (6) extending toward the discharge tray from one end of the sheet contact plate in a first axis direction in which the first axis extends, and Kakigi also discloses wherein the arm is located closer to a central portion of the sheet discharge tray than the stiffening rib in the first axis direction [Fig. 3].
With regard to claims 12 and 16, Kakigi’s modified image forming apparatus discloses all the limitations of claims 1 and 15 respectively, and Hirata also discloses wherein the discharge tray has a recessed portion (53y) [Fig. 8], the recessed portion having a groove guide (66p) [Col. 10; lines 31-32], and wherein the slider is disposed in the recessed portion and includes a guide rail engaged with the groove guide (55xp) [Col. 10; lines 31-32].
With regard to claims 13 and 17, Kakigi’s modified image forming apparatus discloses all the limitations of claim 1 and Hirata also discloses wherein the recessed portion has an upstream wall in the discharge direction [Fig. 4] but does not disclose wherein the spring is disposed between the slider and the upstream wall.

has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).

Allowable Subject Matter
Claims 3-8, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5-8 and 14 appear to be allowable because the prior art does not teach or make obvious, wherein a third axis is located vertically above a straight line connecting between a first axis and a second axis, when a sheet contact plate is located at a retracted position.
Claim 4 appears to be allowable because the prior art does not teach or make obvious, wherein a third axis is located vertically below a straight line connecting between a first axis and a second axis, when a sheet contact plate is located at a protruding position.
Claim 10 appears to be allowable because the prior art does not teach or make obvious a third axis movable from vertically below to vertically above a straight line connecting between a first axis and a second axis, after a second end portion of a contact sheet plate reaches below an upper end of a rib.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853